DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MARCUS K. LEWIS,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-3340

                               [April 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 502016CF003575.

   Marcus K. Lewis, Suwannee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH, and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.